Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 10/13/2020, which was received 5/25/2021. Acknowledgement is made to the amendment to claims 2,6,9,13,16,20, the cancelation of claims 2,6,9,13,16 and 20. Applicant’s amendment and remarks have been carefully considered and were persuasive in regards to the USC 101 and 103 rejections. The examiner has reviewed the amendment in sister case 16/288,373 and finds the amendment to be sufficient to overcome the Double Patent Rejection.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1,8,15 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1,3-5,7,8,10-12,14,15,17-19 and 21-26.
	The independent claims are found to be allowable for those reasons found in the response filed 5/25/2021 and because the cited art of record does not fairly teach the independent claims as a whole.


Discussion of most relevant art:
US Patents and PG-PUB
(i) US PG Pub 20180308149 to Guo teaches The outfit generation engine 142 matches the tagged templates with tagged closet items to create an outfit recommendation candidate. The outfit generation engine 142 uses two probabilistic ranking models to match templates with user's closet items. The first probability ranking model is based on conditional probability, for example, the relevance probability of a template given a user's closet information and the template-user-item matches, which may be determined by the stylists. The first probably ranking model may be expressed as P(template|user, template-user-item matches). The second probability ranking model is based on the conditional probability of a user's closet item given a (relevant) template and the information of template-user-item matches. The second probability ranking model may be expressed as P(item|user, template, template-user-item matches), this is the relevance probability. The first probability model uses a user's closet items as query to query relevant templates. For each returned template, such as a top template, or ranking of templates, the second probability model uses this template or templates as a query or queries to pull the relevant items from this user's closet. Both models may use human judgement for training so that changes in template-user-item matches will propagate into the respective ranking results. The algorithms may be semi-supervised machine learning algorithms. In some embodiments, the outfit generation engine uses two probabilistic ranking models to match templates with user's closet items. The first probability ranking model is based on conditional probability, for example, the relevance probability of a template given a user's personal style preferences, as indicated, for 

(ii) US PG PUB 20170193506 to Karnati et al, teaches “The machine learning system of search module 164 may rely on training data (e.g., based on feedback obtained from presenting similar product information to users of other computing devices in similar contexts) to train and learn which types of product information are more or less likely to assist a user in completing a purchase of a product. For example, if after presenting product information to a user for a particular product, the machine learning system of search module 164 receives merchant information from MSS 180 indicating that the user purchased the product, the machine learning system may rely on that positive feedback to provide similar product information in a similar context. If the opposite is true, that is, the machine learning system of search module 164 receives merchant information from MSS 180 indicating that the user did not purchase the product, the machine learning system may rely on that negative feedback to modify the product information prior to providing that product information to subsequent users in a similar context, or alternatively refrain from providing similar product information in a similar context. Said differently, the degree of likelihood or 

(iii) US PG PUB 20190325490 to Acriche teaches “Based on an analysis of historical data of listings for an item, an online marketplace generates a price curve for the item to describe the likelihood to sell as a function of price. Based on seller preference data, an analysis of historical data of listings, or both, the online marketplace estimates the utility preferences for the seller account, such as the cost of time. Using the utility preferences and the price curve for an item, the online marketplace can generate a utility curve that estimates the utility for the seller account as a function of the item price. Using the utility curve, the online marketplace generates utility-based price guidance for a particular seller of the item. A user interface presents the utility-based price guidance to the seller and enables the seller to set the price of the item based on the price guidance” (abstract).

Non-Patent Literature
(iv) Andrade et al teaches Probabilistic Price Forecasting for Day-Ahead and Intraday Markets: Beyond the Statistical Model. Andrade, however, fails to render the application's above-mentioned limitations obvious

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625